Citation Nr: 1227943	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to an initial disability rating in excess of 10 percent for traumatic arthritis of the talonavicular joints of the bilateral ankles.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for moderate to severe residuals of a left foot injury, to include pes planus.  The RO assigned a 20 percent disability rating, effective November 9, 2006, the date of receipt of the Veteran's service connection claim.  The May 2007 rating decision also continued the 10 percent disability rating in effect for the service-connected right foot arch condition.  In July 2007, the Veteran submitted his timely Notice of Disagreement (NOD) with the disability ratings assigned.

The RO issued another rating decision in May 2008, which expanded the service-connected left foot disability to residuals of a left foot injury, to include left pes planus deformity with moderate talonavicular arthritis.  The RO then continued the 20 percent disability rating in effect for this disability.  The RO also expanded the service-connected right foot disability to right pes planus with traumatic arthritis of the talonavicular joint of the right ankle with limitation of motion.  The RO then continued the 10 percent disability rating in effect for this disability.  The RO also denied the Veteran's claim for a TDIU.  In his July 2008 NOD, the Veteran appealed the disability ratings assigned.  

The RO issued another rating decision in August 2010, which combined the evaluation for residuals of a left foot injury, to include left pes planus deformity with moderate talonavicular arthritis, with the evaluation for right pes planus with traumatic arthritis of the talonavicular joint of the right ankle with limitation of motion.  The RO then assigned a 30 percent evaluation for bilateral pes planus and a separate 10 percent evaluation for traumatic arthritis of the talonavicular joints of the bilateral ankles.  The RO made both the 30 percent and 10 percent evaluations effective on July 3, 2010, the date of the Veteran's recent VA examination.  Since the left foot disability claim was originally an initial disability rating claim, and since the left foot disability claim has now been combined with the right foot disability claim into two separate issues, the Board will treat both of these issues as initial disability rating claims.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Veteran continued to request even higher disability ratings.  Thus, the issues remain on appeal.  

Further, at his December 2006, March 2007, November 2007, and July 2010 VA examinations, the Veteran reported that he is unable to work due to his service-connected bilateral pes planus.  The Veteran is currently unemployed.  The Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Regarding the TDIU claim, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities preclude him from performing substantially gainful employment.  The Veteran is currently service-connected for two disabilities: bilateral pes planus and traumatic arthritis of the talonavicular joints of the bilateral ankles.  At his December 2006, March 2007, November 2007, and July 2010 VA examinations, the Veteran reported that he is unable to work due to his service-connected bilateral pes planus.  The Veteran is currently unemployed.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Here, the Board finds that a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Additionally, regarding the increased rating claims, the Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Here, as previously mentioned, the Veteran asserts that the service-connected disabilities on appeal prevent his employability.  Therefore, as the TDIU claim is being remanded for an examination regarding the Veteran's employability, this development could affect the outcome of the increased rating claims, particularly on an extraschedular basis.  Thus, the Board will defer the decision of whether to refer the case for an extraschedular evaluation until the examination is obtained.  Id.  For these reasons, the Board finds that the increased rating claims are inextricably intertwined with the pending TDIU claim.  Thus, a decision will be deferred pending readjudication of the TDIU claim.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims (Court) recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, are dated from August 2010.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Memphis, Tennessee, VAMC since August 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected bilateral pes planus and traumatic arthritis of the talonavicular joints of the bilateral ankles.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5010, 5271, 5276, and 5284.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examiner should include ranges of motion, and address the following:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Note where pain starts upon range of motion testing.  
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the feet and ankles, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the feet and/or ankles are used repeatedly over time.

The VA examiner is also directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.  The Veteran is currently service-connected for two disabilities: bilateral pes planus and traumatic arthritis of the talonavicular joints of the bilateral ankles.  

The medical opinion must address whether the Veteran's service-connected disabilities alone are so disabling as to prevent him from obtaining and sustaining gainful employment.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, the RO/AMC should consider whether to refer the claims to the Director of the Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) (2011) for consideration of whether these benefits are warranted on an extraschedular basis.  This decision should be documented in the claims file.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

